Slip Op. 17-51

               UNITED STATES COURT OF INTERNATIONAL TRADE

ALBEMARLE CORP.,

                      Plaintiff,

               and

NINGXIA HUAHUI ACTIVATED
CARBON CO., LTD.,

                      Plaintiff-Intervenor,        Before: Timothy C. Stanceu, Chief Judge
               v.
                                                   Consol. Court No. 11-00451
UNITED STATES,

                      Defendant,

               and

CALGON CARBON (TIANJIN) CO.,
LTD., CALGON CARBON CORP. AND
NORIT AMERICAS INC.,

                      Defendant-Intervenors.


                                         JUDGMENT

       Before the court are the Final Results of Redetermination Pursuant to Court Remand

(Oct. 14, 2016), ECF No. 135 (“Remand Redetermination”), which the International Trade

Administration, U.S. Department of Commerce (“Commerce”) issued in response to the court’s

Opinion and Order in Albemarle Corp. v. United States, __ CIT __, Slip Op. 16-84 (Sept. 7,

2016). Plaintiff Albemarle Corporation (“Albemarle”) and plaintiff-intervenor Ningxia Huahui

Activated Carbon Co., Ltd. (“Huahui”) have commented in favor of the Remand

Redetermination. Pl. Albemarle Corp. and Int.-Pl. Ningxia Huahui Activated Carbon Co., Ltd.—

Comments on Final Results of Redeterm. pursuant to Ct. Remand (Oct. 27, 2016), ECF No. 137.
Consol. Court No. 11-00451                                                             Page 2

No other party submitted comments to the court on the Remand Redetermination. Defendant

United States has filed a response in favor of the comment of Albemarle and Huahui. Def.’s

Resp. to Comments regarding the Remand Redeterm. (Nov. 28, 2016), ECF No. 138.

          The court’s previous Opinion and Order was issued in response to the mandate of the

U.S. Court of Appeals for the Federal Circuit (“Court of Appeals”) in Albemarle Corp. v. United

States, 821 F.3d 1345 (Fed. Cir. 2016). Pursuant to that mandate and the subsequent instructions

of this court, Commerce, based on the de minimis and zero margins of the individually examined

respondents, assigned Huahui a redetermined weighted average dumping margin of zero.

Remand Redetermination 1, 7. The court determines that the Remand Redetermination complies

with the mandate issue by the Court of Appeals and this court’s instructions.

          Therefore, upon consideration of the Remand Redetermination and all other papers and

proceedings had herein, and upon due deliberation, it is hereby 

          ORDERED that the Remand Redetermination be, and hereby is, sustained; and it is
further

        ORDERED that entries of merchandise that are affected by this litigation shall be
liquidated in accordance with the final court decision in this action.


                                                             /s/Timothy C. Stanceu
                                                             Timothy C. Stanceu
                                                             Chief Judge
Dated: April 27, 2017
       New York, NY